DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 10/11/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 5/12/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 11 has been canceled. Independent claims 5, 16 and 19 and dependent claims 14, 24 and 27 have been amended. Claims 28-30 have been newly added. Claims 5-7, 12-14, 16-17 and 19-30 are the subject of the present Official action.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-7, 12-14, 16-17 and 19-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Teng et al. US 8691785, published 4/8/2014 (hereinafter Teng, reference of record). This newly applied to address applicants claim amendments on 10/11/2021. A reply to applicant’s traversal can be found below. 
Teng describes compositions and methods for administering therapeutic oligonucleotides via non-parenteral routes (Teng, abstract). Teng provides express embodiments wherein a therapeutic oligonucleotide with 100% sequence similarity to SEQ ID NO: 1 is administered (ISIS-2302 as referenced in Teng, sequence search results shown below) (Teng, column 12, 13, 37 and claim 4). 

    PNG
    media_image1.png
    136
    572
    media_image1.png
    Greyscale

Teng defines “non-parenteral administration” as contacting directly or otherwise to all or a portion of the eye among other targeted regions (Teng, column 2). Teng specifically states that topical routes and ocular delivery of the oligonucleotide is “especially useful for the local treatment of eye infections or abnormalities” (Teng, column 7). Teng describes employing various penetration enhancers 




Response to Traversal
Applicant traverses the instant rejection by pointing to amendments to independent claims 5, 16 and 19 wherein Na+ and Mg++ are included. Applicant argues that Teng does not disclose SEQ ID NO: 1 in combination with Na+ and Mg++ cations. 
These arguments have been fully considered, but are not found convincing. Teng describes the inclusion of pharmaceutically acceptable salts such as sodium and magnesium cations (Teng, col 21 and 22). Teng provides express embodiments wherein a therapeutic oligonucleotide with 100% sequence similarity to SEQ ID NO: 1 is administered. Therefore, Teng anticipates the newly amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, 16-17 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Teng (supra) as applied to claims 5-7, 12-14, 16-17 and 19-30 above in further view of Cook et al. US 5576302, published 11/19/1996 (hereinafter Cook, reference of record) and Byrne et al. US 2017/0051290, published 2/23/2017 (hereinafter Byrne, reference of record). This newly applied to address applicants claim amendments on 10/11/2021. 

Similarly, Cook describes methods for treating inflammatory diseases via the administration of an oligonucleotide with 100% sequence similarity to SEQ ID NO: 1 (ISIS-2302 as referenced in Cook, sequence search results shown below) (Cook, column 12 and 19, example 11). 

    PNG
    media_image2.png
    140
    580
    media_image2.png
    Greyscale

Cook provides express motivation for inhibiting RNA translation in vivo to treat inflammatory diseases (Cook, column 12). Cook describes several administration routes including oral administration (Cook, column 8 and 22). Cook describes various formulations for oral administration into humans including powders, granules, suspensions or solutions in water or non-aqueous media, capsules, sachets or tablets as well as adding thickeners, flavoring agents or diluents. Cook describes a wide range of dosages which encompass the claimed concentration of at least 10.4 µM. Cook states that:
Dosing is dependent on severity and responsiveness of the disease condition to be treated. Optimum dosages may vary depending on the relative potency of individual oligonucleotides, and can generally be estimated based on EC50 found to be effective in vitro and in vivo animal models. In general, dosage is from 0.01 µg to 100 g per body weight, and may be given once or more daily, weekly, monthly or yearly, or even once every several years (Cook, column 8). 

Cook does not expressly describe treating eye inflammation or administering 1-100 µL of the compound into each eye. 
Byrne describes methods for treating ocular disorders including eye inflammation using therapeutic oligonucleotides. Byrne describes oligonucleotide sequences which are directed against genes encoding proteins such as ICAM-1 and similar proteins to those which are targeted by ISIS-2302 (Byrne, para 12, 328, 380 and claim 6). Byrne states that by inhibiting the expression of a gene, the oligonucleotide composition of the present invention can be used to treat any disease involving the 
It would have been prima facie obvious to one of ordinary skill in the art to use ISIS-2302 as described by either Cook or Teng in the eye inflammation treatment described by Byrne. It would have been a matter of simply substituting one therapeutic oligonucleotide for another since both authors are focused on oligonucleotide treatments directed against genes encoding inflammatory proteins such as ICAM-1. One would have been motivated to make this substitution given the favorable results reported by Cook or Teng using ISIS-2302 in inhibiting RNA translation in vivo to treat other related inflammatory diseases. One would have a reasonable expectation of success given that Byrne’s method was successfully performed using numerous oligonucleotide, indicating the relative interchangeability of various therapeutic oligonucleotides into the reported methods. 
Furthermore, the concentration limitations requiring at least 10.4 µM of SEQ ID NO: 1 as well as the exact amount of oligonucleotide volume administered to teach eye could have been determined via routine experimentation using standard laboratory techniques available at the time of filing. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.



Response to Traversal
Applicant traverses the instant rejection by pointing to surprising and unexpected technical benefits of combining Na+, Mg++ and SEQ ID No: 1 which results in enhanced stability and enhanced inhibitory effects. Applicant references para 95-97 and Fig 10 of the specification for support in showing that Na+ plus Mg++ results in greater TLR-9 antagonist activity when compared to Na+ alone. 
These arguments have been fully considered, but are not found convincing. As described previously, both Teng and Cook describe the inclusion of pharmaceutically acceptable salts such as sodium and magnesium cations along with a therapeutic oligonucleotide with 100% sequence similarity to SEQ ID NO: 1 (For example; Teng, col 21 and 22). Since Teng, Cook and Byrne describe all recited claim elements, the “unexpected technical benefits” would naturally flow from the combined disclosures of the prior art. Furthermore, it is noted that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art, see MPEP 2145. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633